Opinion of the court by
Lowrie, O. J.
The order appealed from here is not properly the subject of an appeal, for it is not properly a final decree, but merely an order to pay the sums which had formerly been decreed against this appellant.. It merely warns him to perform his duty under the decrees entered on his former accounts. It was only the decrees, and not this order, that could be appealed from.
When the first decree was entered, the appellant was one of the executors to whom the amount was to be paid, and he thinks that that fact is equivalent to payment, though he was shortly afterwards discharged from his executorship. But this is mot true in equity forms of proceedings, though it might be under legal forms; for in equity the other executors could demand the enforcement of the decree against their late co-executor.
If the appellant has directly or indirectly paid the amounts decreed against him he has not in this proceeding taken any means of showing it. Surely he has no right to carry the amount into another account of his which is yet in dispute, and call that a payment of the decree of the court! Judgments and decrees of the court are not proper matters of account, unless where all parties agree that they shall be. They are no longer open for any litigation, except in a direct form.
The appeal is dismissed, at the costs of the appellant, and the cause remitted to the Common Pleas.